UNITED STATES DISTRICT COURT
FOR THE DlSTRICT OF COLUMBIA

.':'\\'H'\"!"‘-

WILLIAM LEE GRANT II, )
Plaintiff, §
v. § Civil Action No. 18-3053 (UNA)
JAMES MATTIS, §
Defendant. §
MEMORANDUM OPINION

 

“[A] complaint, containing as it does both factual allegations and legal conclusions, is
frivolous Where it lacks an arguable basis either in law‘or in fact.” Nez`tzke v. Williams, 490 U.S.
3 l9, 325 (1989); see Brana'on v. District ofColumbia Bd. ofParole, 734 F.Zd 56, 59 (D.C. Cir.
1984). A complaint lacks an arguable basis in fact When “the facts alleged are clearly baseless, a
category encompassing allegations that are fanciful, fantastic, and delusional.” Denton v.
Hernandez, 504 U.S. 25, 33 (1992). Based on its review of the instant complaint, titled “Game
of Titans Complaint,” and the allegations set forth therein, the Court deems the instant complaint
subject to dismissal as frivolous.

The Court Will grant plaintiffs application to proceed in forma pauperis and Will dismiss
the complaint as frivolous pursuant to 28 U.S.C. § 1915 (e)(Z)(B)(i). An Order consistent With

this Memorandum Opinion is issued separately.

DATE;January S’ ,2019 0 p]/`

United States District Judge d

 

